Mr. Justice Gabbebt
dissenting:
The police power of government is inherent in every sovereignty. It is that power vested in the legislature, which may be exercised by the enactment of laws, the purpose of which is to protect and promote the public welfare. That such is the purpose of the clause of the statute under consideration, and that its enforcement will protect the public, there can be no question. The majority opinion, however, decides, that it does not, for the reason, it cannot be said there is any disease, known and understood, to be manifestly incurable. This is too narrow a construction. When is a disease manifestly incurable ? Clearly, when it is evident it has reached the stage that it cannot be made to yield to medical treatment. That is what laymen, as well as the medical profession understand from the expression, “a manifestly incurable disease.” The intent of the law is to be considered in its interpretation, and in ascertaining such intent, the evil against which it is directed must be considered. It is common knowledge that one suffering from disease can easily and readily be imposed upon by ■ those, who by reason of the fact that they have obtained a license to practice medicine, are presumed to possess *531that degree of skill in the treatment of disease which will enable them to accomplish that which they represent they can. The object of the statute is to prevent what would be nothing less than extortion by members of the medical profession, obtaining money from persons or the relatives and friends of those suffering from disease by promising a cure when it is apparent that the patient is beyond the reach of medical science. Such being the object of the statute, the words employed to express it should not he given such a narrow construction as will result in destroying its beneficent purpose, when from such language, and the general understanding of what it means, it is apparent, that the legislature intended to prevent the helpless ill being imposed upon by the promises of a cure when it was evident their condition was such that it could not be accomplished.
The judgment of the county court should be affirmed.
Mr. Justice Hill and Mr. Justice Bailey concur in this opinion.